DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP 2020-073402. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
Figure 17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple upper-side prisms provide on said light emitting surface perpendicular to said light incident surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
On line 27 of page 1, “(JP6184205B1)” should be changed to – (JP6184205B[[1]]2) – in order to put the specification in agreement with applicant cited family of documents.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2-3 are objected to because of the following informalities:
prism – in order to put the claim in proper form in order to put the claim in proper form.
Lines 5-8 and 9-12 are duplicate positive recitations of the same limitations. One of lines 5-8 or 9-12 should be either deleted or amended to put the claim in proper form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
 With regard to lines 7-13,  the claim cites multiple flat mirrors provided on said light distribution controlling surface in parallel with said light incident surface; and multiple lower-side prisms provided on said light distribution controlling surface where said flat mirrors are not provided, said tower-side prisms protruded from said flat mirrors. This support was found in Figs 14-17 (representing Prior Art), with Figs 16A-16B as the most relevant. Page 26, lines 13-22 of the Specification describes that (all) related or prior art reference described above and in the Background section of the present specification are hereby incorporated in their entirety by reference; therefore, the 35 U.S.C. § 112(a) support for cited limitations of claim 11 above is also Applicant Admitted Prior Art.
With regard to lines 4-6, the claim cites multiple upper-side prisms provide on said light emitting surface perpendicular to said light incident surface. However, the examiner found no drawings or descriptions to support the limitation, specifically including the family of cited prior art on lines 25-28 of page 1. 
Since there is no support in the written description or drawings, present application or prior, that includes all of the limitations together, the claim was not examined based on its merits with regard to prior art under either 35 U.S.C. §§ 102 or 103.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byoll et al (KR 20130109429 A; English machine translation provide and referred to as “Byoll”).
Re Claim 1:
Byoll discloses a side-edge type surface light emitting apparatus (shown in at least Figs 1-2 and 6a-6d, described below) comprising: 
a light guide plate (light guide portion 210, Fig 2-3) having a light emitting surface (surface of second light guide plate 212 facing prism sheet 230) and a light distribution 
a light source (220) disposed on said light incident surface (shown in Fig 2-3, specifically including on the left side of the Fig 2); and 
a prism sheet (230) having multiple peak-shaped prisms (plurality of prisms 231) protruded toward said light emitting surface (shown in Figs 2-3) and in parallel with said light incident surface (shown in Figs 2-3), 
each of said peak-shaped prisms (each 231) having a definite apical shape and a definite apical height (definite shape and height shown in Figs 6a-6d), 
said peak-shaped prisms (231) having a definite pitch (definite pitch shown in Figs 6a-6d), 
said peak-shaped prisms (231) having sloped angles gradually changed from said light incident surface to said counter light incident surface (gradual change of slope shown in Figs 6a-6d).
Re Claim 2:
Byoll further discloses wherein the gradually-sloped angles of said peak-shaped prisons (gradual slope change of 231) are changed linearly in accordance with a distance between each of said peak-shaped prisms and said light incident surface (linear change shown in Figs 6a-6d and described from ~ bottom of PDF page 6 to ~ top of PDF page 9, specifically including the shift described on PDF Pages 8-9 under equations 4-5; the examiner notes that the equations themselves are shown in the original translation on PDF Pages 24-25).
Re Claim 3:
Byoll further discloses wherein each of said peak-shaped prisms (each 321) has a light incident prism surface (first inclined surface 231A, Fig 6b) and a light reflecting prism surface (second inclined surface 231B, Fig 6b) sandwiching an apex thereof (shown in Fig 6b), 
the nearer to said light incident surface (231A) and the farther from a center location of said light guide plate (specifically including enlarged view of region B, shown in Figs 6a-6b, transposed with Figs 1-2), the light reflecting prism surfaces (231B) of said peak-shaped prisms gradually falling (shown in Fig 6b), 
the nearer to said light incident surface (231A) and the farther from the center location of said light guide plate (specifically including enlarged view of region B, shown in Figs 6a-6b, transposed with Figs 1-2), the light reflecting prism surfaces (231B) of said peak-shaped prisms gradually falling (shown in Fig 6b).
Re Claim 6:
Byoll further discloses wherein the gradually sloped angles of said peak-shaped prisms (angles of 231) are given by rotational angles of said peak-shaped prisms (shown in Figs 6a-6d, and described as shift on PDF Pages 8-9 under equations 4-5; the examiner notes that the equations themselves are shown in the original translation on PDF Pages 24-25).
Re Claim 9:
Byoll further discloses wherein said peak-shaped prisms (231) are concave against said light incident surface (concavities shown in at least Figs 6a-6b).
Re Claim 10:
Byoll further discloses wherein each of said peak-shaped prisms (each 231) comprises a triangular-shaped prism (configuration shown in Figs 6a-6d).

Claim Rejections - 35 USC § 103
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Byoll.
Re Claim 4:
With regard to the center location, Byoll at least suggests wherein the center location of said prism sheet is equidistant from said light incident surface and said counter light incident surface by the configuration shown in Fig 2 of Byoll with the examiner’s annotations below.
Figure 2 of Byoll with the examiner's annotations

    PNG
    media_image1.png
    576
    735
    media_image1.png
    Greyscale

In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Byoll as at least suggesting wherein the center location of said prism sheet is equidistant from said light incident surface and said counter light incident surface.
With further regard to center location, equidistant vs non-equidistance appears to be obvious variations due at least the description in pages 25-26 of the specification which describe the center position (A x=0) does not always coincide with the center position between the light incident surface Sin1 and the counter light incident surface Sin2 the center position (Ax=0) can be near the light incident surface Sin1 or near the counter light incident surface Sin2 as illustrated in Fig. 13C. Therefore, one of ordinary skill in the art would have recognized equidistant and non-equidistant to be obvious variations of each other.
Re Claim 5:
With regard to the center location, Byoll at least suggests an equivalent configuration to wherein the center location of said prism sheet is non-equidistant from said light incident surface and said counter light incident surface by the configuration shown in Fig 2 of Byoll with the examiner’s annotations above for the purpose of guiding light to a viewer. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125) and since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Byoll as at least suggesting an equivalent configuration to wherein the center location of said prism sheet is non-equidistant from said light incident surface and said counter light incident surface for the purpose of guiding light to a viewer.
 With further regard to center location, equidistant vs non-equidistance appears to be obvious variations due at least the description in pages 25-26 of the specification which describe the center position (A x=0) does not always coincide with the center position between the light incident surface Sin1 and the counter light incident surface Sin2 the center position (Ax=0) can be near the light incident surface Sin1 or near the counter light incident surface Sin2 as illustrated in Fig. 13C. Therefore, one of ordinary skill in the art would have recognized equidistant and non-equidistant to be obvious variations of each other.
Re Claim 7:
Byoll further discloses wherein the rotational angles of said peak-shaped prisms (shown as α1-5 and β1-5 in Figs 6a-6d) are given by a predetermined formula (Equations 1-6, PDF Pages 8-9 and 24-25).
With further regard to said peak-shaped prisms, Byoll at least suggest and equivalent predetermined formula for the purpose of rotating peak-shaped prisms to the claimed:
 wherein the rotational angles of said peak-shaped prisms are given by 
Θ = a*x+b
where x is a distance between said peak-shaped prisms and said light incident surface,
a is from -0.2285 to -0.0446, and
b is the rotational angle of one of said peak-shaped prisms on said light incident surface.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Byoll as at least suggesting an equivalent predetermined formula for the purpose of rotating the peak-shaped prisms to the claimed:
wherein the rotational angles of said peak-shaped prisms are given by 
Θ = a*x+b
where x is a distance between said peak-shaped prisms and said light incident surface,
a is from -0.2285 to -0.0446, and
b is the rotational angle of one of said peak-shaped prisms on said light incident surface.
Re Claim 8:
Byoll further discloses wherein each of said peak-shaped prisms (each 231) has a light incident prism surface (first inclined surface 231A) and a light reflecting prism surface sandwiching (second inclined surface 231B) an apex thereof (shown in Figs 6a-6d).
Byoll at least suggests an equivalent configuration to said prism sheet having a flat portion between the light reflecting prism surface of one of said peak-shaped prisms and the light incident prism surface of its adjacent one of said peak-shaped prisms for the purpose of guiding light to a viewer as shown in Fig 2. Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Byoll as at least suggesting an equivalent configuration to said prism sheet having a flat portion between the light reflecting prism surface of one of said peak-shaped prisms and the light incident prism surface of its adjacent one of said peak-shaped prisms for the purpose of guiding light to a viewer.
With further regard to the prism sheet, the flat portion, specifically, is disclosed to be optionally included. For example, Applicant’s Fig 2A shows flat portions included between adjacent prisms near the center location but not included between adjacent prims near the light incident surface and counter light incident surface. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the flat portion to be an arbitrary inclusion of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parker et al (US 20040085749 A1) discloses a side-edge surface light emitting apparatus comprising a prism sheet and a light guide plate that includes upper and lower surface prisms.
Omori et al (US 20090086509 A1) discloses multiple flat mirrors and multiple lower-side prisms
Hirayama et la (US 20170205558 A1) discloses a side-edge surface light emitting apparatus comprising a prism sheet and a light guide plate that includes upper and lower surface prisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875